Title: To Thomas Jefferson from Thomas Paine, 1 January 1805
From: Paine, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New Rochelle N.Y. Jany. 1. 1805
                  
                  I have some thoughts of coming to Washington this winter as I may as well spend a part of it there as elsewhere. But lest bad roads or any other circumstance should prevent me I suggest a thought for your consideration, and I shall be gad, if in this case as in that of Louisana, we may happen to think alike without knowing what each other had thought of.
                  The Affair of Domingo will cause some trouble in either of the cases in which it now stands. If armed Merchantmen force their way through the blockading fleet it will embarrass us with the french Government; and on the other hand, if the people of Domingo think that we shew a partiality to the french injurious to them there is danger they will turn Pirates upon us, and become more injurious on account of vicinity than the barbary powers, and England will encourage it as she encouraged the Indians.
                  Domingo is lost to France either as to the Government or the possession of it. But if a way could be found out to bring about a Peace between france and Domingo through the Mediation, and under the guarantee of the United States, it would be beneficial to all Parties, and give us a great commercial and political standing not only with the present people of Domingo but with the West Indies generally, and when we have gained their confidence by Acts of Justice and friendship they will listen to our advice in matters of Civilization and Government, and prevent the danger of their becoming pirates, which I think they will be if driven to desparation.
                  The United States is the only power that can undertake a measure of this kind. She is now the Parent of the Western world, and her knowlege of the local Circumstances of it gives her an advantage in a matter of this kind superior to any European Nation. She is enabled by situation and great importance to become a guarantee, and to see, as far as her advice and influence can operate that the Conditions on the part of Domingo be fulfilled. It is also a measure that accords with the humanity of her principles with her policy and her commercial interest.
                  All that Domingo wants of France, is that France agree to let her alone and withdraw her forces by sea and land, and in return for this Domingo to give her a monopoly of her commerce for a term of years, that is, to import from France all the utensils and manufactures she may have occasion to use or consume (except such as she can more conveniently procure from the manufactores of the United States) and to pay for them in produce. France will gain more by this, than she can expect to do even by a conquest of the Island, and the advantage to America will be that she will become the carrier of both, at least during the present war.
                  There was considerable dislike in Paris against the Expedition to Domingo, and the events that have since taken place were then often predicted. The opinion that generally prevailed at that time was that the commerce of the Island was better than the conquest of it—that the conquest could not be accomplished without destroying the negroes, and in that case the Island would be of no Value.
                  I think it might be signified to the french Government, yourself is the best judge of the means, that the United States are disposed to undertake an accommodation so as to put an end to this otherwise endless slaughter on both sides and to procure to France the best advantages in point of Commerce that the state of things will admit of. Such an offer, whether accepted or not, cannot but be well received, and may lead to a good end.
                  There is now a fine snow, and if it continues I intend to set off for Philadelphia in about eight days, and from thence to Washington. I congratulate your consituents on the success of the election for President and Vice-President.
                  Yours in friendship
                  
                     Thomas Paine 
                     
                  
               